Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

The best prior art includes Trenner ‘544, which includes diverters in the form of flaps (4) in which a sensor detects the movement of the movement gear/transmission element (25), as illustrated in figure 1, for example.  Col. 2, lines 14-20 mention that the position of the flaps may be detected…for the control of the drive”.  
Trenner ‘544 further teaches an escrow in the form of an intermediate cash box, as mentioned at col. 1, lines 15 and 16, for example.  
However, there is no diverter and conveyor combination on a horizontal plane.  Instead, coins drop vertically by gravity through the chute leading to the escrow assembly as shown in figure 1, which leads to the flaps, which temporarily hold the coins until it is desired to move them further through the sorting process.  
Trenner ‘544 does not disclose, teach or suggest wherein the device further comprises a position sensor which is configured to detect a measure of the deflection of the diversion element and to output a corresponding position signal, wherein the device is configured to return the diversion element to a predefined initial position on the basis of the position signal, from which predefined initial position its respective pivoting movements for the selective removal of objects from the conveying path take place.



However, Meyer-steffens does not disclose, teach or suggest any diverter and conveyor combination on a horizontal plane, as in Applicant’s claimed device.
Meyer-Steffens ‘409 does not disclose, teach or suggest wherein the device further comprises a position sensor which is configured to detect a measure of the deflection of the diversion element and to output a corresponding position signal, wherein the device is configured to return the diversion element to a predefined initial position on the basis of the position signal, from which predefined initial position its respective pivoting movements for the selective removal of objects from the conveying path take place.
Trenner ‘084 teaches an insertion device with a diverter flap (10), as mentioned at paragraph 21, for example, which mentions that the position of the flap can be detected.  See also paragraphs 8, 13, 20, 21, 24 and 26.  
However, Trenner ‘084 does not disclose, teach or suggest any diverter and conveyor combination on a horizontal plane, as in Applicant’s claimed device.
Finally, Trenner ‘084 does not disclose, teach or suggest wherein the device further comprises a position sensor which is configured to detect a measure of the deflection of the diversion element and to output a corresponding position signal, wherein the device is configured to return the diversion element to a predefined initial position on the basis of the position signal, from which predefined initial position its respective pivoting movements for the selective removal of objects from the conveying path take place.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


November 6, 2021